Citation Nr: 1315827	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  04-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to increases in the "staged" ratings (of 30 percent from May 4, 2009 and 40 percent from October 10, 2012) for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to July 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for diabetic retinopathy, rated 0 percent, effective January 8, 2003.  In February 2007, the Board remanded the matter for further development.  

An interim, March 2008, rating decision granted a staged increased (to 10 percent) rating effective March 5, 2007.  In March 2009, the Board remanded the matter for additional development.  In May 2010 the Board granted staged increased ratings (to 10 percent prior to March 5, 2007; 20 percent from March 5, 2007 to May 3, 2009; and 30 percent from May 4, 2009) and remanded the matter of an increased rating (in excess of 30 percent) from May 4, 2009 for further development.  In August 2011, the Board again remanded the matter for further development.  An interim, November 2012 rating decision granted an increased (40 percent) rating for diabetic retinopathy, effective October 10, 2012.  The issue is characterized to reflect that "staged" ratings are assigned from May 4, 2009 and that both "stages" are for consideration.  As that increase is less than the maximum under the schedular criteria, the matter of an increased rating from May 4, 2009 remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2004, a hearing was held before a hearing officer at the RO.  In June 2006, a videoconference hearing was held before an Acting Veterans Law Judge who is no longer employed by the Board.  Transcripts of these hearings are associated with the claims file.  In January 2013, the Veteran was offered the opportunity for another hearing before a Veterans Law Judge who would decide his case.  Later that month, he responded that he did not want another hearing and requested that the matter be decided based on the evidence of record.



FINDINGS OF FACT

1.  From May 4, 2009, the Veteran's diabetic retinopathy was manifested by corrected visual acuity of no worse than 20/30 in the right eye and 20/160 in the left eye and continuing active pathology; with no clinical findings of impairment of field vision shown.

2.  From October 10, 2012, the Veteran's diabetic retinopathy has been manifested by corrected visual acuity of no worse than 20/40 in the right eye and 20/100 in the left eye and bilateral concentric contraction of the visual field to 45 degrees but not to 30 degrees.  


CONCLUSION OF LAW

A rating in excess of 30 percent for diabetic retinopathy from May 4, 2009 and/or in excess of 40 percent from October 10, 2012, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 (2012), 38 C.F.R. § 4.84a, Diagnostic Codes (Codes) 6006, 6061-6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  An April 2005 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an increased initial rating.  January 2006 and subsequent supplemental SOCs (SSOCs) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that the notice with respect to this issue was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  For the pertinent period remaining on appeal (i.e., from May 4, 2009), the RO arranged for VA examinations in May 2009, June 2010, and October 2012.  Taken together, the examinations are adequate for rating purposes.  In particular, the October 2012 examiner considered the entire record, noted the history of the disability, and conducted a thorough physical examination of the Veteran, with notation of all clinical findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The October 2012 VA examination is substantially compliant with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Initially, the Board notes that all of the evidence in the Veteran's claims file and in "Virtual VA" has been reviewed.  [At present there are no additional documents pertinent to this appeal in Virtual VA.]  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's claim arises from an October 2003 rating decision which granted service connection and assigned an initial rating for diabetic retinopathy secondary to service-connected diabetes mellitus.  The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.

The overall loss of acuteness or "sharpness" of vision is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  In making this assessment, the best distant vision obtainable after best correction with glasses will serve as the basis of the rating, except in cases of keratoconus, where lenses are medically required.  38 C.F.R. § 4.75.

The Veteran's diabetic retinopathy is rated under the provisions of Codes 6006-6066 for retinitis and impairment of central visual acuity.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Codes 6000 through 6009 pertain to retinitis and other diseases of the eye.  Such diseases are to be rated from 10 percent to 100 percent disabling based upon impaired visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, Codes 6000-6009 (2008).

Under 38 C.F.R. § 4.84a, Codes 6061 through 6079 provide a chart wherein the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  38 C.F.R. § 4.84a, Codes 6061-6079, Table V (2008).  These criteria provide that the impairment of central visual acuity is to be evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  Id.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye ; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6070, 6073, 6076 (2008).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (2008).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 6071 (2008).

In addition, 38 C.F.R. § 4.76 (2008) provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Under 38 C.F.R. § 4.76a (2008), ratings are assigned based on average concentric contractions of visual fields which is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

According to Table III in 38 C.F.R. § 4.76a (2008), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; and up temporally, 55.  The total visual field is 500 degrees.

Diagnostic Code 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

Factual Background

The Veteran's claim arises from the initial rating assigned with the October 2003 grant of service connection for diabetic retinopathy.  A May 2010 Board decision granted staged increased ratings of 10 percent prior to March 5, 2007; 20 percent from March 5, 2007 to May 3, 2009; and 30 percent from May 4, 2009 based on a formulation of a 10 percent rating for continuing active pathology being added to the staged ratings (of 0, 10 and 20 percent) for corrected visual acuity.  Further, the Board remanded the matter of an evaluation in excess of 30 percent from May 4, 2009 for further development.  Thus, the portion of the appeal remaining unresolved is the rating for the Veteran's diabetic retinopathy from May 4, 2009.  

On May 4, 2009 VA examination, the examiner reviewed the Veteran's claims file and noted his history of laser treatment in both eyes and left eye steroid injections for progressive retinopathy and cataract surgery with intraocular lens implant.  The best corrected distance visual acuity was 20/30 in the right eye and 20/160 in the left eye.  There was a sclerotic cataract in the right eye and posterior chamber intraocular lens centered in the left eye.  Dilated funduscopic examination shows there were panretinal laser marks for proliferative diabetic retinopathy in both eyes with no active diabetic retinopathy currently noted.  The examiner was of the opinion that the cataract in the left eye, which resulted in cataract surgery, may have been aggravated and caused by the intraocular steroid injection in the left eye, however the cataract in the right eye was due to age.

December 2009 VA ophthalmology treatment records show corrected visual acuity of 20/40 in the right eye and 20/125 in the left eye (the same visual acuity was noted on January 2010 examination).  Exudate and thickening was noted and the impression was cataract, pseudophakia, diabetes with CSME (clinically significant macular edema) both eyes, and NPDR (nonproliferative diabetic retinopathy).  

In a January 2010 statement, the Veteran reported left eye swelling and leakage was shown on December 2009 VA follow-up eye treatment.  

On June 2010 VA eye examination, the Veteran complained of decreased visual acuity in both eyes.  The best corrected distance visual acuity was 20/40 in the right eye and 20/160 in the left eye.  Slit lamp examination of the right eye showed 2+ nuclear sclerotic cataract.  A posterior chamber intraocular lens implant was noted in the left eye.  Dilated fundus examination showed peripheral diabetic retinopathy with no active disease.  The impression was post surgical extraction with intraocular lens implant left eye, nuclear sclerotic cataract, and diabetes mellitus with proliferative diabetic retinopathy.  

On October 10, 2012 VA eye examination, the examiner reviewed the Veteran's claims file and noted his long history of proliferative diabetic retinopathy and associated problems, multiple laser treatments both eyes, intraocular steroid injections for macular edema associated with retinopathy and left eye cataract surgery after injections.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Slit lamp and external eye examination showed left lens pseudophakos.  Internal eye examination showed bilateral diabetic retinopathy with laser marks.  The Veteran had a visual field defect (loss of visual field) on visual field testing described as contraction in 90 degree meridian to 15 degrees and in 270 meridian to 40 degrees in left; contraction in 90 degree meridian to 25 degrees and in 270 meridian to 40 degrees in right.  He also had postoperative left eye cataract with replacement intraocular lens.  His visual loss was attributed to bilateral retinopathy.  During the prior 12 months, the Veteran had not had any incapacitating episodes attributable to any eye conditions.  

The October 2012 examination report shows best corrected distance visual acuity was 20/40 in the right eye and 20/100 in the left eye.  

A Goldman visual field chart associated with the October 2012 VA eye examination reflects findings of concentric contraction of the Veteran's field of vision.  The chart shows an average contraction of the right eye to 42 degrees based on a finding of 25 degrees temporally, 35 degrees down temporally, 40 degrees down, 43 degrees down nasally, 40 degrees nasally, 55 up nasally, 45 degrees up, and 55 degrees up temporally.  The total remaining visual field for the right eye is 338.  When this number is divided by the eight directions, rounded up, the average contraction (42) is obtained.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70.  The left eye showed an average contraction to 43 degrees based on findings of 40 degrees temporally, 72 degrees down temporally, 65 degrees down, 25 degrees down nasally, 13 degrees nasally, 38 up nasally, 45 degrees up, and 45 degrees up temporally.  The total remaining visual field for the left eye is 343.  When this number is divided by the eight directions, rounded up, the average contraction (43) is obtained.  The left eye can also be rated on its concentric contraction or based on an equivalent visual acuity of 20/70.  

Upon consideration of the October 10, 2012 VA examination, a November 2012 rating decision granted an increased 40 percent combined rating for diabetic retinopathy, effective October 10, 2012, based on a formulation of 10 percent for bilateral vision loss and 30 percent for bilateral visual field loss.  

Analysis

From May 4, 2009, to October 9, 2012, the Veteran's diabetic retinopathy is rated a combined 30 percent based on a formulation of 10 percent for continuing active pathology being added to the 20 percent rating which was in effect for corrected visual acuity of no worse than 20/30 in the right eye and 20/160 in the left eye and (See May 2010 Board decision).  Higher levels of visual impairment have not been shown and there was no evidence of visual field loss during this period; thus, an evaluation in excess of 30 percent is not warranted.  

From October 10, 2012, the Veteran's diabetic retinopathy is rated a combined 40 percent for corrected visual acuity of no worse than 20/40 in the right eye and 20/100 in the left eye (rated 10 percent) and bilateral concentric contraction of the visual field to 45 degrees but not to 30 degrees (with an equivalent visual acuity of 20/70 rated 30 percent).  As neither higher levels of visual impairment nor greater visual field loss is shown after October 10, 2012, an evaluation in excess of 30 percent is not warranted during this period.  Moreover, the Veteran's diabetic retinopathy was not shown to be in an active stage.  As such, an additional 10 percent rating is not assignable based on continuance of active pathology.  38 C.F.R. § 4.84, Codes 6000-6009 (2008).  

Further, the cataract associated with the service-connected diabetic retinopathy is appropriately considered under the ratings for impairment of vision.  In the absence of any concurrent findings of diplopia, ocular hemorrhages, or other eye abnormalities attributable to the Veteran's diabetic retinopathy, the Board has no grounds to grant higher evaluations than those already assigned.

The Board has considered whether referral of this matter to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown; there is no manifestation that is not encompassed by the schedular criteria.  Accordingly, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board notes that the Veteran has had a 
schedular total rating for his service-connected disabilities since September 28, 2007.  Hence, the matter of entitlement to a TDIU rating is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Ratings for diabetic retinopathy in excess of 30 percent from May 4, 2009 and in excess of 40 percent from October 12, 2012 are is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


